DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al. (Publication No. US 2003/0097159 A1, hereinafter "Schiff") in view of Widge et al. (Publication No. US 2017/0043167 A1, hereinafter "Widge").
Regarding claims 1 and 8 , Schiff discloses a system and method for enhancing cognitive performance or memory of a patient, the system (pars. [0008], [0018]: The present invention relates to a method for treating a conscious patient to improve cognitive function), comprising: 
a controller (Fig. 4, "feedback circuit-pulse generator" and pars. [0014]: Fig. 4 is...equipment useful in controlling stimulation, [0063]: …activation of the electrode being controlled by a feedback circuit--pulse generator); 
an electrical brain stimulation sub-system (Fig. 4, "stimulating electrode") in signal communication with the controller (Fig. 4 and par. [0063]: …the stimulating electrode is directed at the thalamus of the patient with activation of the electrode being controlled by a feedback circuit--pulse generator; in Fig. 4 the stimulating electrode (electrical brain stimulation subsystem) is in communication with the feedback circuit-pulse generator (controller)); and 
Schiff discloses a detection sub-system in signal communication with the controller (par. [0063]) but does not expressly disclose a pupil dilation or constriction detection sub-system in signal communication with the controller;
wherein the system is configured to:
prior to delivering any electrical brain stimulation to the patient, detect a dilation or constriction of a pupil in an eye of the patient; 
compare the detected dilation or constriction of the pupil to predetermined criteria; and
in response to the detected dilation or constriction of the pupil meeting the predetermined criteria, deliver electrical brain stimulation to the patient.  
However, Widge, in the same field of endeavor: system for treating brain disorders with responsive brain stimulation, discloses a pupil dilation or constriction detection sub-system in signal communication with the controller  (Fig. 2 and par. [0123]: This closed-loop control may not be limited to brain electrical signals…a number of autonomic signals that are detectable non-invasively, including…pupil diameter. These autonomic signals may be measured by a non-invasive device, such as the sensors 58 … and transmitted to the controller hub 12 via a communication protocol); and
wherein the system is configured to:
prior to delivering any electrical brain stimulation to the patient, detect a dilation or constriction of a pupil in an eye of the patient (Fig. 6 (202)-(212) and pars. [0105]: …administering the transdiagnostic assessment at process block 202 in order to determine the patient's impairment along a set of functional domains, [0106]: …at process block 204, while the patient is performing the task(s) of transdiagnostic assessment, multiple forms of electro-magnetic signals may be recorded from the patient… [0107]: …the electrical activity recorded from the body at process block 204 may be accomplished by recording one or more biomarkers. These may be signals that relate to brain activity and psychological state, but are not directly measured from the brain…the biomarkers may include, but are not limited to, …eye pupil diameter…[0116]: Once the patient's impaired functional domain(s) have been identified and the brain regions and signals correlated to the impairment have been identified, the system 10 may apply stimulation to the identified brain regions at process block 212; a transdiagnostic assessment is performed in which electrical activity is recorded using a pupil dilation biomarker prior to applying stimulation);
compare the detected dilation or constriction of the pupil to predetermined criteria (par. [0108]: …system 10 may identify the patient's deviation in functional domains…that the transdiagnostic assessment showed as compared to healthy controls or population norms at process block 206…); and
in response to the detected dilation or constriction of the pupil meeting the predetermined criteria, deliver electrical brain stimulation to the patient (Fig. 6 and par. [0116] Once the patient's impaired functional domain(s) have been identified and the brain regions and signals correlated to the impairment have been identified, the system 10 may apply stimulation to the identified brain regions at process block 212) for the purpose of altering activity in identified impaired brain regions (par. [0116]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive function treatment system and method in which electrical brain stimulation is controlled by detected output feedback of Schiff, to detect electrical brain activity using pupil dilation prior to applying stimulation, as taught by Widge in order to alter activity in identified impaired brain regions.
Regarding claim 3, Schiff discloses the system of claim 1, except wherein the controller is configured for adaptive training.  
Widge discloses the controller is configured for adaptive training (par. [0123]: This closed-loop control may not be limited to brain electrical signals…including heart rate variability, skin conductance, and pupil diameter. These autonomic signals may be measured by a non-invasive device, such as the sensors 58 shown in FIG. 2, and transmitted to the controller hub 12 via a communication protocol. The controller hub 12 may then integrate these peripheral biomarkers with its recorded neural signals to determine adequate stimulation adjustments…) to provide the benefit of treat the abnormal signals in the brain regions as the symptoms are experienced in the daily living of the patient (par. [0124]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive function treatment system controller in which electrical brain stimulation is controlled by detected output feedback of Schiff, to employ adaptive training, as taught by Widge in order to treat the abnormal signals in the brain regions as the symptoms are experienced in the daily living of the patient.
Regarding claim 4, Schiff discloses the system of claim 1, except wherein the system is a hand-held device. 
Widge discloses the system is a hand-held device (par. [0052]: …mounted interface 20 may be a wearable processing unit that communicates, configures, and can control the implanted system 10. …a hand held patient controller (e.g., a watch) may be provided…) for providing the benefit of self-reporting, triggering recordings and monitoring (par. [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive function treatment system in which electrical brain stimulation is controlled by detected output feedback of Schiff, to include a handheld controller, as taught by Widge in order to provide the benefit of self-reporting, triggering recordings and monitoring.
Regarding claim 12, Schiff discloses a method for enhancing memory or cognitive performance of a patient (pars. [0008], [0018]:  The present invention relates to a method for treating a conscious patient to improve cognitive function), comprising: 
correlating the detected change in the eye of the patient with electrophysiologic signals from within a brain of the patient (Fig. 6B and pars. [0063]: The feedback pulse generator operates in response to a saccade detection system.  A saccade detection system is required to identify saccadic eye-movements and trigger the neurostimulation unit,  [0066]: …circuit designs would include …trigger signals, such as waveforms, if EOG, (electrooculogram-electrical potential change associated with eye movement), EMG (electromyogram-electrical potential changes of the muscles), or EEG saccade related activity is monitored in part IV of FIG. 6A which controls the stimulator); and
in response to the correlation meeting predetermined criteria, delivering electrical brain stimulation to the patient (Fig. 6A and pars. [0065]: In part IV, this speed is compared to a threshold to determine when stimulation should be initiated, [0066]: …in panel IV, the starting points of ILN stimulation as triggered at the switch…).  
Schiff discloses correlating a detected change in the eye with electrophysiological signal from within a brain (par. [0063]), but does not disclose detecting a dilation or constriction of the pupil in an eye; and prior to delivering any electrical brain stimulation to the patient, detecting a dilation or constriction of a pupil in an eye of the patient.
However, Widge discloses prior to delivering any electrical brain stimulation to the patient, detecting a dilation or constriction of a pupil in an eye of the patient (Fig. 6 (202)-(212) and pars. [0105]: …administering the transdiagnostic assessment at process block 202 in order to determine the patient's impairment along a set of functional domains, [0106]: …at process block 204, while the patient is performing the task(s) of transdiagnostic assessment, multiple forms of electro-magnetic signals may be recorded from the patient… [0107]: …the electrical activity recorded from the body at process block 204 may be accomplished by recording one or more biomarkers. These may be signals that relate to brain activity and psychological state, but are not directly measured from the brain…the biomarkers may include, but are not limited to, …eye pupil diameter…[0116]: Once the patient's impaired functional domain(s) have been identified and the brain regions and signals correlated to the impairment have been identified, the system 10 may apply stimulation to the identified brain regions at process block 212; a transdiagnostic assessment is performed in which electrical activity is recorded using a pupil dilation biomarker prior to applying stimulation) for the purpose of altering activity in identified impaired brain regions (par. [0116]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive function treatment method in which electrical brain stimulation is controlled by detected output correlated with electrophysiological feedback of Schiff, to detect electrical brain activity using pupil dilation prior to applying stimulation, as taught by Widge in order to alter activity in identified impaired brain regions.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schiff in view of Widge as applied to claims 1, 3, 4, 8 and 12 above, and further in view of Simon et al. (Publication No. US 2013/0245486 A1, hereinafter, “Simon”)
	Regarding claim 2, Schiff discloses the system of claim 1, except wherein the pupil dilation detection sub-system comprises one or more cameras.
	Widge discloses the pupil dilation detection sub-system (Fig. 58 and par. [0123]: …autonomic signals may be measured by a non-invasive device, such as the sensors 58… and transmitted to the controller hub 12 via a communication protocol. The controller hub 12 may then integrate these peripheral biomarkers with its recorded neural signals) to determine adequate stimulation adjustments to suppress the abnormal signals in the brain regions (par. [0123]), but does not explicitly disclose that the sensors are cameras.
	However, Simon in the same field of endeavor: monitoring non-invasive nerve stimulation discloses the pupil dilation detection sub-system comprises one or more cameras (par. [0164]: …the pupil diameter measurements are preferably performed using infrared cameras, as described by HARLE et al….) for the purpose of determinng pupil diameter measurements when the ambient lighting is very low (par. [0164]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive function treatment system in which electrical brain stimulation is controlled by detected output feedback of Schiff, to detect electrical brain activity using pupil dilation, as taught by Widge using infrared cameras to detect pupil dilation, as taught by Simon, in order to determine adequate stimulation adjustments to suppress the abnormal signals in the brain regions; using pupil diameter measurements when the ambient lighting is very low.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff in view of Widge as applied to claims 1, 3, 4, 8 and 12  above, and further in view of Schiff et al. (Publication No. US 2015/0367133 A1, hereinafter "Schiff '133").
Regarding claim 6, the Schiff and Widge combination discloses the system of claim 1, except wherein the system includes an eye-change recording means.
However, Schiff ‘133, in the same field of endeavor: system and method for activation of the brain, discloses the system includes an eye-change recording means (par. [0073]: …a Deep Brain Stimulation and Recording System (DRBS)…Recording chamber 110 …to allow for simultaneous multichannel single-unit and local field potential (LFP) recording from the frontal eye fields (FEF)). This is to provide the benefit of determining a response stimulus signal to be generated (par. [0074]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for enhancing cognitive performance, as taught by Schiff and Widge to include eye field recording, as taught by Schiff ‘133 in order to determine a response stimulus signal to be generated.
Regarding claim 7, the Schiff and Widge combination discloses the system of claim 1, except wherein the electrical brain stimulation sub-system includes one or more leads and/or electrode probes that can deliver electrical stimulation to a brain of a patient and/or record electrophysiological signals or other modalities from the brain of the patient.  
Schiff '133 discloses the electrical brain stimulation sub-system includes one or more leads and/or electrode probes (Fig. 1B (12) (105)) that can deliver electrical stimulation to a brain of a patient and/or record electrophysiological signals or other modalities from the brain of the patient (Fig. 1B and pars. [0073]: Stimulators 102 were placed in the central thalamus…Stimulators 102 included six platinum/iridium electrodes 105 …Deep brain stimulation apparatus 100 also included recording chamber 100 …and a Deep Brain Stimulation and Recording System (DRBS)…Recording chamber 110 …to allow for simultaneous multichannel single-unit and local field potential (LFP) recording from the frontal eye fields (FEF)…, [0075]: Sensors 26 collect neuronal data in the form of, for example, single-unit activity, local field potentials, and/or electrocorticogram (“EcoG”) activity.) to provide the benefit of  maintaining, controlling, or inspecting deep brain stimulation apparatus or the patient (par. [0076]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for enhancing cognitive performance, as taught by Schiff and Widge to include deep brain electrodes for stimulating and recording, as taught by Schiff ‘133 in order to maintain, control, or inspect deep brain stimulation apparatus or the patient.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff in view of Widge as applied to claims 1, 3, 4, 8 and 12 above and further in view of Cook et al. (Publication No. US 2018/0001077 A1, hereinafter “Cook”).
Regarding claims 11 and 13, the Schiff and Widge combination discloses the method of claims 8 and 12 respectively, except wherein the electrical brain stimulation is delivered to a lateral temporal cortex of the patient.  
However, Cook, in the same field of endeavor: devices, systems and methods for the treatment medical disorders via stimulation, discloses the electrical brain stimulation is delivered to a lateral temporal cortex of the patient (claim 111.:  A method, comprising:  …and applying electrical signals to the electrode assembly to stimulate the supraorbital nerves at the patient's forehead to modulate a body system of the patient by increasing activation of a… a middle temporal gyrus…; the middle temporal gyrus is within the lateral temporal lobe). This provides the benefit of targeted stimulation treatment for a specified disorder (par. [0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for enhancing cognitive performance, as taught by Schiff and Widge to applying electrical signals to activate the lateral temporal lobe, as taught by Cook in order to target stimulation treatment for a specified disorder.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6 June 2022